Title: [Diary entry: 22 October 1789]
From: Washington, George
To: 

Thursday 22d. Set out at 7 Oclock; and for the first 8 Miles rid over an almost uninhabited Pine plain; much mixed with Sand. Then a little before the road descends to Chicabi River it is hilly, Rocky & Steep, & continues so for several Miles; the Country being Stony and Barren; with a mixture of Pine and Oak till we came to Palmer, at the House of one Scott where we breakfasted, and where the Land though far from good, began to mend, to this is called 15 Miles. Among these Pines are Ponds of fresh Water. From Palmer to Brookfield, to one Hitchcocks;  is 15 Miles; part of which is pretty good, and part (crossing the Hills) very bad; but when over, the ground begins to get tolerably good and the Country better cultivated tho’ the Crops of Corn do not look well and have been injured it is said by an early frost in September. A beautiful fresh water pond & large, is in the Plain of Brookland [Brookfield]. The fashion of the Houses are more deversified than

in Connecticut, though many are built in their stile. The Inclosures have but indifferent fences—wood or Stone according as the Country abounds with the latter—of which it is full after passing the pine levels. At Brookland [Brookfield] we fed the Horses and dispatched an Express which was sent to me by Govr. Hancock—giving notice of the measures he was about to pursue for my reception on the Road, and in Boston—With a request to lodge at his House. Continued on to Spencer 10 Miles further through pretty good roads, and lodged at the House of one Jenks who keeps a pretty good Tavern.